Tenney, J.,
concurred in the result only, and remarked upon that part of the opinion wherein inquiry is made, whether the demandant stands in any hotter condition than Underwood; that Underwood was informed hy the deed which he took from Pratt, that “the land was under an incumbrance of $200, and interest from September last;” and Cutler testified, that at the time he made the deed, Pratt informed Underwood that the premises in question were under an incumbrance of $200, to John Lyford, of St. Albans, and that said incumbrance would be payable in Sept, then next. The demandant is not shown to have had the information which Underwood derived from Pratt, detailed in Cutler’s testimony. But the deed to his grantor informed him that there was an incumbrance of $200. That incumbrance must have been under some deed, though none was recorded from Pratt; and when the demandant took a deed from Underwood, of “all my right, title and interest and estate in and unto the same,” he must be treated as expressly limited to the rights which his grantor then held.
I do not find that “ the actual possession of the premises has been in the tenant and his grantors. Underwood had no possession under his deed,” as stated in the opinion, is shown by the case.